Citation Nr: 0810823	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-04 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
cervical spine disability. 
 
2.  Entitlement to service connection for a cervical spine 
disorder as secondary to service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served in the U. S. Navy from March 1990 to June 
1994.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating 
determinations of the VA Regional Office in St. Petersburg, 
Florida that denied service connection for a cervical spine 
disorder.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The record reflects that service connection for degenerative 
joint disease of the cervical spine, claimed as upper back 
and neck condition, was denied by rating decision dated in 
December 2002.  The veteran did not appeal this determination 
and it became final. See 38 C.F.R. § 20.1103 (2007).  
Correspondence dated in May 2004 was received indicating that 
he wished to reopen his claim for a neck disorder.  He also 
stated that he had neck problems secondary to his service-
connected back condition.  

The Board notes that in its rating decision dated in August 
2004, the RO treated the matter as an original claim, and 
also denied it on a secondary basis.  A notice of 
disagreement to the rating decision was received in November 
2004.  The veteran elected Decision Review Officer review.  
In a decision dated in December 2004, the Decision Review 
Officer denied the claim on a de novo basis without 
addressing the secondary aspect of the issue.  The Board also 
notes that while a cursory reference was made to the 2002 
final decision as well as service connection on a secondary 
basis, and appropriate regulations were provided, the RO 
essentially denied the claim de novo in the Statement of the 
Case dated in December 2004.  

The Board points out, however, that whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed by the Board before the underlying 
claim may be considered. See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, regardless of the RO's actions, 
the Board must initially address the question of whether "new 
and material" evidence has been presented sufficient to 
reopen the claim. Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Therefore, the issue of entitlement to service 
connection for cervical spine disability on a direct basis 
has been characterized as such on the title page. 

The veteran was most recently examined for VA compensation 
and pension purposes in August 2004.  The examining nurse 
practitioner stated that he or she could not relate the 
cervical spine disorder to the lumbar spine disability or to 
the event that created the problem without resorting to 
speculation.  This examination is inadequate for adjudication 
purposes.  The Board is therefore of the opinion that the 
appellant should be re-examined by a specialist for review of 
the record and a medical opinion.  See Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

Service connection may be granted for a disability that is 
proximately due to or the result of an established service-
connected disorder. 38 C.F.R. § 3.310 (2007).  This includes 
disability made chronically worse by service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board observes that the VA examination in 2004 did not 
consider whether or not the veteran's cervical spine disorder 
had been made chronically worse by the service-connected back 
condition and this must be addressed.

The veteran presented testimony on personal hearing in 
February 2008 that he received treatment at the VA Sarasota 
and Bay Pines, Florida facilities.  He stated that he had 
been told by his VA treating physician that his neck disorder 
was related to back disability.  The appellant also referred 
to private treatment for neck disability.  Review of the 
record discloses that VA outpatient records dating through 
July 2006 are of record.  The record thus indicates that 
additional relevant evidence in support of the veteran's 
claim may exist or could be obtained from a VA facility. See 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  Therefore, VA treatment records dating 
from August 2006 to the present should be requested and 
associated with the file.

Finally, review of the record discloses that the veteran has 
not been provided notice of the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) 
with respect to the issue of entitlement to service 
connection for cervical spine disability as secondary to the 
service-connected back disorder.  The VCAA and its 
implementing regulations require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran must therefore be given the required 
notice with respect to this issue on appeal.  Accordingly, 
the case must be remanded in order to comply with the 
statutory requirements of the VCAA in this regard.

As well, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision which held that in the context of a claim to reopen, 
notice must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial. See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and insure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied with 
respect to the issue of service 
connection for a cervical spine 
disorder on a secondary basis.  
The veteran should be told to 
provide any evidence in his 
possession that is pertinent to 
his claim. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  He 
should be advised of what evidence 
is required to reopen his claim of 
service connection for a cervical 
spine disorder since the 
promulgation of Kent v. Nicholson, 
20 Vet. App. 1 (2006).

2.  The veteran should be 
contacted and requested to 
identify all healthcare providers 
who have treated him for cervical 
spine disability.  He should be 
requested to complete and return 
the appropriate release forms so 
that VA can obtain any identified 
evidence.

3.  Retrieve copies of all of the 
veteran's VA treatment records 
dating from August 2006 to the 
present from the VA Sarasota and 
Bay Pines facilities and associate 
them with the claims folder.

4.  After an appropriate period of 
time for all available records 
and/or responses from the above 
have been received, the veteran 
should be scheduled for 
examination by a VA neurologist.  
The claims file and a copy of this 
remand must be made available to 
and be reviewed by the examiner.  
The examiner should indicate if 
the claims folder was reviewed.  
The examination report should 
reflect consideration of the 
veteran's medical history, current 
complaints, and other assertions, 
etc.  Based upon review of the 
evidence and physical examination, 
the examiner should provide 
opinions as to a) whether it is at 
least as likely as not that the 
veteran sustained injury to the 
cervical spine in service to which 
current neck disability is 
reasonably related, b) whether it 
is at least as likely as not that 
the current cervical spine 
disability is secondary to the 
service-connected degenerative 
disc disease of the lumbosacral 
spine with lumbosacral strain and 
c) whether the veteran's neck 
disorder has been made chronically 
worse by the service-connected low 
back disorder.  If aggravation is 
found, the examiner should offer 
an assessment of the extent of 
additional disability resulting 
from aggravation by the low back 
condition.  

The findings and well-rationalized 
opinions to the questions 
presented should be set forth in 
detail.

5.  The veteran should be advised 
of the consequences of failure to 
report for examination.

6.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if any 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After taking any further 
development deemed appropriate, 
re-adjudicate the issues on 
appeal.  If the benefit is not 
granted, the appellant and his 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



